Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


 Clifford Clark, Appellant                              Appeal from the 102nd District Court of
                                                        Bowie County, Texas (Tr. Ct. No. 17F1154-
 No. 06-19-00051-CR          v.                         102). Memorandum Opinion delivered by
                                                        Justice Burgess, Chief Justice Morriss and
 The State of Texas, Appellee                           Justice Stevens participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the judgment
of the court below. Therefore, we modify the trial court’s judgment we modify the judgment by
deleting the phrase “Terms of Plea Bargain” and delete the assessment of court costs. As modified,
we affirm the trial court’s judgment.
       We note that the appellant, Clifford Clark, has adequately indicated his inability to pay
costs of appeal. Therefore, we waive payment of costs.


                                                       RENDERED NOVEMBER 18, 2019
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk